[Cite as Saint Paris v. Galluzzo, 2020-Ohio-308.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                      CHAMPAIGN COUNTY

 VILLAGE OF SAINT PARIS                              :
                                                     :
          Plaintiff-Appellee                         :   Appellate Case No. 2019-CA-19
                                                     :
 v.                                                  :   Trial Court Case No. 2019-TRD-928
                                                     :
 MICHAEL ANTHONY GALLUZZO                            :   (Criminal Appeal from Municipal Court)
                                                     :
          Defendant-Appellant                        :
                                                     :

                                                ...........

                                                OPINION

                            Rendered on the 31st day of January, 2020.

                                                ...........

                                     H
ROGER A. STEFFAN, Atty. Reg. No. 0086330, Assistant Prosecuting Attorney,
Champaign County Municipal Court, 205 South Main Street, Urbana, Ohio 43078
     Attorney for Plaintiff-Appellee

MICHAEL ANTHONY GALLUZZO, P.O. Box 710, Saint Paris, Ohio 43072
     Defendant-Appellant, Pro Se

                                               .............




TUCKER, P.J.
                                                                                         -2-




       {¶ 1} Following a jury trial, Appellant Michael Galluzzo was convicted of three

offenses related to his operation of a motor vehicle without a driver’s license and while

his license was suspended. He challenges his convictions on appeal. The judgment of

the Champaign County Municipal Court will be affirmed.



                             Facts and Procedural History

       {¶ 2} Acting pro se on appeal, Galluzzo did not have a transcript of the jury trial

prepared and made part of the record; this summary of the facts is based upon the

truncated record. Galluzzo, while driving a vehicle in the Village of Saint Paris, was

stopped by a Saint Paris police officer and cited for the following violations: (1) driving

under a license forfeiture suspension in violation of Saint Paris Ord. 71.28(A); (2) driving

under a non-compliance suspension also in violation of Saint Paris Ord. 71.28(A); and (3)

driving without an operator’s license in violation of Saint Paris Ord. 71.29.

       {¶ 3} Approximately two weeks before the scheduled jury trial, Galluzzo requested

at least a 30-day continuance “to properly prepare and file additional documents and

receive responses.” The trial court denied this request. On the same date, Galluzzo

filed a demand for a bill of particulars. Five days later, Saint Paris filed and served

Galluzzo with a bill of particulars. Galluzzo then filed a notice asserting that the bill of

particulars was incomplete and demanding that Saint Paris supplement its response.

Saint Paris responded stating “its Bill of Particulars was complete.” Based upon the

record before us, it appears that the trial court took no action regarding the bill of

particulars dispute.
                                                                                         -3-


       {¶ 4} Three days before the scheduled jury trial, Galluzzo filed a demand for

dismissal asserting that the trial court was without jurisdiction to adjudicate the charges

against him. The document was lengthy, but its essence can be summarized by the

following language:

       [Galluzzo’s] Right to Travel as one of the sovereign, unencumbered by state

       statutes and licensing requirements for a “for profit corporation” and “de

       facto” government entity is an unalienable right protected under the

       Declaration of Independence and the Constitution of the United States.

The trial court overruled Galluzzo’s jurisdictional attack.

       {¶ 5} Finally, on the day of the jury trial, Galluzzo filed a document captioned as a

“Counterclaim/Cross Claim.”       The document included three claims, each of which

attacked the trial court’s jurisdiction in some fashion.      The trial court dismissed the

asserted claims on the same day.

       {¶ 6} The jury found Galluzzo guilty of each charged offense. The trial court

sentenced Galluzzo to 180-days of incarceration for driving without an operator’s license;

Galluzzo was also fined $100. On the two driving under suspension convictions, the trial

court imposed a $50 fine on each offense. The trial court also imposed court costs in

the amount of $2,839.20. This appeal followed.



                                  Assignments of Error

       {¶ 7} Galluzzo asserts the following assignments of error:

              THE COURT ERRED WHERE IT FAILED AS A MATTER OF LAW

       TO DISMISS THE CHARGES WHEN IT WAS SHOWN THAT THE
                                                             -4-


OFFICER LACKED PROBABLE CAUSE TO INITIATE A TRAFFIC STOP

IN VIOLATION OF THE FOURTH AMENDMENT.

        THE COURT ERRED AS A MATTER OF LAW WHERE IT FAILED

TO DISMISS THE CHARGES WHEN IT WAS SHOWN THAT THE

CHARGING ORDINANCES WERE NOT THE CURRENT AND VALID

ORDINANCES AS APPROVED BY THE ST. PARIS VILLAGE COUNCIL.

        THE COURT ERRED AS A MATTER OF LAW WHERE IT FAILED

TO DISMISS THE CHARGES FOR A VIOLATION OF DUE PROCESS

WHERE IT WAS DISCOVERED THAT THE PROSECUTOR HAD FAILED

TO PROVIDE “DISCOVERY” TO THE APPELLANT PRIOR TO TRIAL.

        THE COURT ERRED AS A MATTER OF LAW WHERE IT FAILED

TO DISMISS THE CHARGES WHERE THE INSTRUMENT WAS

CHARGED AND THE SOVEREIGN MAN WAS PROSECUTED IN

VIOLATION OF LAW.

        THE COURT ERRED AS A MATTER OF LAW WHEN IT MOVED

FORWARD AND DISMISSED TWO (2) CHALLENGES TO THE

JURISDICTION OF THE COURT AND THE STANDING OF THE

PLAINTIFF BEFORE JURISDICTION WAS ESTABLISHED ON THE

RECORD.

        THE COURT ERRED AS A MATTER OF LAW WHEN IT

SUPPRESSED EXCULPATORY EVIDENCE FROM REVIEW BY THE

JURY.

        JUDGE GIL S. WEITHMAN DEMONSTRATED EXTREME BIAS
                                                                                             -5-


       AND PREJUDICE IN HIS ACTIONS, DEMEANOR, AND COMMENTS

       AGAINST THE ALLEGED DEFENDANT DURING THE TRIAL.



                                          Analysis

                                     Fourth Amendment

       {¶ 8} Galluzzo’s first assignment of error asserts the stop of his vehicle was without

probable cause and, thus, violated the Fourth Amendment. The record does not reflect

that Galluzzo filed a motion to suppress in the trial court. Given this, the asserted Fourth

Amendment issue is not before us. Upon this basis, the first assignment of error is

overruled.

                                    Ordinances Not Valid

       {¶ 9} Second, Galluzzo asserts that “it was shown” that he was charged and

convicted under out-of-date, invalid ordinances. The record is insufficient to allow a

conclusion that Galluzzo was charged under any repealed, out-of-date, or otherwise

invalid ordinance. Galluzzo’s second assignment of error is overruled.

                                Failure to Provide Discovery

       {¶ 10} Galluzzo next asserts that “the prosecution * * * failed to provide ‘discovery’

to [him] prior to trial,” and the trial court erred by not dismissing the charges on this basis.

The only discovery reflected by the record is the bill of particulars. Our review of Saint

Paris’s response to the requested bill of particulars provides no basis upon which to

sustain Galluzzo’s third assignment of error, and it is overruled.

                                       Violation of Law

       {¶ 11} In the fourth assignment of error, Galluzzo asserts the trial court was
                                                                                        -6-


required to dismiss the charges because he was prosecuted in violation of law. Galluzzo

claims he attempted to submit evidence regarding the purported violations of law, but the

trial court refused his attempt to introduce such evidence.

      {¶ 12} As noted, Galluzzo did not have a transcript prepared and made part of the

record. App.R. 9(B)(1) imposed a duty on Galluzzo, as the appellant, “to ensure” the

appellate record included that which was necessary for review of his assignments of error.

Howard v. Howard, 2d Dist. Montgomery No. 27826, 2018-Ohio-2218; State v. Smith, 2d

Dist. Montgomery No. 22200, 2008-Ohio-2726. When a party fails in this obligation,

there is no record for review. State v. Bernhard, 2d Dist. Greene No. 2004-CA-66, 2005-

Ohio-1052, ¶ 17. In the absence of a transcript of the proceedings, an appellate court is

“constrained to presume the regularity of the proceedings below unless the limited record

* * * affirmatively demonstrates error.” Id. at ¶ 9, quoting Albritton v. White, 2d Dist.

Montgomery No. 24027, 2011-Ohio-3499, ¶ 15.          Since we do not have a transcript

reflecting Galluzzo’s attempt to introduce the evidence to which he refers, we have no

basis to review this assignment of error.      Galluzzo’s fourth assignment of error is

overruled.

                         Dismissal of Jurisdictional Challenges

      {¶ 13} In his fifth assignment of error, Galluzzo asserts the trial court was without

jurisdiction over him because “as a ‘sovereign’ * * * [he] operate[s] in the Common Law

under the Constitution and Common Law documents, and not under the corporate STATE

OF OHIO statutes unless under contract (license) or consent.” This argument is without

legislative or case law support. The record supports the conclusion that Galluzzo, while

driving within Saint Paris, was stopped by a Saint Paris police officer and issued the
                                                                                       -7-


indicated citations. As such, the Champaign County Municipal Court had jurisdiction

over Galluzzo to adjudicate the charges.        Galluzzo’s fifth assignment of error is

overruled.

             Trial Court’s Rejection of Exculpatory Evidence and Judicial Bias

      {¶ 14} Galluzzo’s sixth and seventh assignments of error assert that the trial court

rejected exculpatory evidence and that the court exhibited bias toward him.            As

discussed, without a transcript we have no basis upon which to conduct a review of the

claimed rejection of evidence and bias. Given this, we must presume the regularity of

the proceedings. Galluzzo’s sixth and seventh assignments of error are overruled.



                                       Conclusion

      {¶ 15} Having overruled all of Galluzzo’s assignments of error, the judgment of the

Champaign County Municipal Court is affirmed.



                                     .............



DONOVAN, J. and FROELICH, J., concur.



Copies sent to:

Roger A. Steffan
Michael Anthony Galluzzo
Hon. Gil S. Weithman